DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 12/21/2020, has been entered. 

     Claims 2-4, 6-7, 9, 12, 13, 15, 16, 18-27 and 31-35 have been canceled. 
     Claims 2-4, 6-7, 12, 13, 15, 16, 18-27 and 31-35 have been canceled previously.

      Claims 1, 10, 19 and 30 have been amended. 

      Claims 43-46 have been added.

       Claims 1, 5, 8-11, 14, 17, 18, 28-30 and 36-46 are pending.

3.  Applicant’s election without traverse of the anti-C1s antibody species (SEQ ID NOS. 93/94), where the anti-C1s antibody is not a variant having increase binding to the Fc receptor 
and the method of claim 10 further comprising the step of claim 11 (detecting a level of B cell proliferation) in the Responses, filed 02/07/2020 and 06/17/2020, has been acknowledged previously.

     Claims 1, 5, 8, 10-11, 14, 17, 18, 28-30, 36, 37, 39, 40 and 42-46 are under consideration as they read on the elected species, as acknowledged by applicant’s Remarks.

     Claims 38 and 41 have been withdrawn from consideration as they read on the non-elected species.

4. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 12/21/2020. 

    The rejections of record can be found in the previous Office Action, mailed 07/21/2020.  

5.  Applicant’s Remarks, filed 12/21/2020, that the Table in the Transmittal for informational purposes only.     

6.  Claims 1, 5, 8-11, 14, 17, 18, 28-30, 36, 37, 39, 40 and 42-44 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Van Vlasselaer et al. (US 2014/0140933) (1449; #73) (see entire document).

     Applicant’s arguments and amendments in conjunction with Jansen / MPEP 2111.02 , filed 12/21/2020, have been fully considered but have not been found convincing essentially for the reasons of record / herein.
  

     the prior art clearly teach of methods for treating complement-mediated disease or disorders by administering anti-C1s antibodies (e.g., paragraph [0003]), including the reduction of autoantibody-mediated (antibody-induced) undesirable / deleterious effects (e.g., see paragraphs [0034], [0035], [0407], [0408], [0530]-[0542])
      in individuals in need of effective amounts of anti-C1s antibodies (e.g., see paragraphs [0003], [0152]-[0154], [0304], [0390], [0392], [0427]).

     Note that claims do not explicitly recite “or reducing B cell proliferation or activation”.

     In turn, note that the prior art teachings, including the reduction of autoantibody-mediated / antibody-induced undesirable / deleterious effects would be inherent or naturally flow from reducing B cell proliferation or activation.

      The following is reiterated for clarity and convenience.

     Van Vlasselaer et al. teach Anti-Complement C1s Antibodies (see entire document, including Abstract, Figures, Introduction, Summary, Brief Description of the Drawings, Definitions, Description, including Anti-Complement Antibodies, Methods of Producing a Subject Antibody, Composition, Host Cells, Pharmaceutical Compositions, Formulations, Dosages, Routes of Administration, Methods of Treating a Complement Mediated Diseases or Disorders, Individuals to be Treated, Detection Methods, Compositions, etc., Examples, Claims),
     including TNT003, IPN003, IPN-M34 and M34 antibodies, for example (e.g., see paragraphs [0026], [0109], [0121], [0502], [0538]-[0560]), 
     including comparing SEQ ID NOS. including SEQ ID NOS.7/8 of prior art and SEQ ID NOS. 93/94 of the instant application, 
     including inhibiting antibody / autoantibody mediated complement activation, etc.,
     including Pharmaceutical Compositions, including effective amounts, Formulations, Dosages, Routes of Administration (e.g., see paragraphs [0343]-[0389]),  
     including Methods of Treating a Complement Mediated Diseases or Disorders, Individuals to be Treated, including arthritis / rheumatoid arthritis ([0398]) (e.g., see paragraphs [0390]-[0452]). 

     It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure

      Applicant’s arguments have not been found persuasive.

7.  Claims 10-11 and 45-46 are rejected under 35 USC 103 in view of Van Vlasselaer et al. (US 2014/0140933) (1449; #73) in view of Dillon et al. (US 2014/0220014) and Barbera-Guillem et al. (US 2005/0079174) (1449; #US78) for the reasons of record / herein. 

     Applicant’s arguments and amendments in conjunction with Jansen / MPEP 2111.02 , filed 12/21/2020, have been fully considered but have not been found convincing essentially for the reasons of record / herein.
  


In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

      One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 
     In contrast to applicant’s arguments based upon the recitation of “reducing the level of autoantibody or alloantibody titers or to reduce B cell proliferation  or activation in an individual in need thereof “giving life and meaning to the preamble’s statement of purpose”,
     the prior art clearly teach of methods for treating complement-mediated disease or disorders by administering anti-C1s antibodies (e.g., paragraph [0003]), including the reduction of autoantibody-mediated (antibody-induced) undesirable / deleterious effects (e.g., see paragraphs [0034], [0035], [0407], [0408], [0530]-[0542])
     in individuals in need of effective amounts of anti-C1s antibodies (e.g., see paragraphs [0003], [0152]-[0154], [0304], [0390], [0392], [0427]).

    Note that claims do not explicitly recite “or reducing B cell proliferation or activation”.

     In turn, note that the prior art teachings, including the reduction of autoantibody-mediated / antibody-induced undesirable / deleterious effects would be inherent or naturally flow from reducing B cell proliferation or activation.

      The following is reiterated for clarity and convenience.

     Van Vlasselaer et al. teach Anti-Complement C1s Antibodies (see entire document, including Abstract, Figures, Introduction, Summary, Brief Description of the Drawings, Definitions, Description, including Anti-Complement Antibodies, Methods of Producing a Subject Antibody, Composition, Host Cells, Pharmaceutical Compositions, Formulations, Dosages, Routes of Administration, Methods of Treating a Complement Mediated Diseases or Disorders, Individuals to be Treated, Detection Methods, Compositions, etc., Examples, Claims),
     including TNT003, IPN003, IPN-M34 and M34 antibodies, for example (e.g., see paragraphs [0026], [0109], [0121], [0502], [0538]-[0560]), 
     including comparing SEQ ID NOS. including SEQ ID NOS.7/8 of prior art and SEQ ID NOS. 93/94 of the instant application, 
     including inhibiting antibody / autoantibody mediated complement activation, etc.,
     including Pharmaceutical Compositions, including effective amounts, Formulations, Dosages, Routes of Administration (e.g., see paragraphs [0343]-[0389]),  
     including Methods of Treating a Complement Mediated Diseases or Disorders, Individuals to be Treated, including arthritis / rheumatoid arthritis ([0398]) (e.g., see paragraphs [0390]-[0452]). 

     It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.

     Van Vlasselaer differs from the claimed methods by encompassing the reciting “comprising detecting a level of B-cell proliferation in a biological sample obtained from the individual” of dependent claim 11.




     the following teachings of Dillon and Barbera-Guillem with respect of detecting a level of B-cell proliferation in a biological sample obtaining from the individuals treated with anti-C1s antibodies to reduce the undesirable / deleterious effects of autoantibodies / alloanbodies in  individuals who have various diseases / conditions to support the obviousness rejection of record. 

      The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  
     See MPEP 2144. 

     Also, in contrast to applicant’s assertions; 
     A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.
     Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.   
     A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. 
     See MPEP 2123.

     Applicant’s arguments ignore the clear teachings of the prior art in methods of reducing the level of autoantibody or alloantibody titers in a an individual in need thereof by administering anti-C1s antibodies

     Dillon et al. teach Levels of BCMA Protein Expression on B cells and Use in Diagnostic Methods
     (see entire document, including Abstract, Drawings, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Brief Description of the Invention, including Definitions, Detection of BCMA Polypeptides, Diagnostic Assays in paragraphs [0107]-[0116], Monitoring Effects of Drug treatment [0117]-[0120], Treatment Methods [0121], Autoimmune Diseases ([0123]-[0132], Examples, Claims), 
     including measuring the levels of BCMA specific for the B cell surface in a biological sample (Abstract), including identification of cell surface expression patterns associated with autoimmune diseases, including rheumatoid arthritis  (e.g., see paragraphs [0006]-[0017], [0032], [0044], [0115], [0116], [0121]-[0125], [0143]-[0157]; Claims),
     including association with autoantibodies (e.g., see paragraphs [0144], [0156], [0157]).  

     Barbera-Guillem et al. teach Methods and Compositions for Immunotherapy of B Cell Involvement in Promotion of a Disease Conditions in patients with inflammation, particularly in multiple sclerosis,
     (see entire document, including Abstract, Drawings, Field of Invention, Background of the Invention, Brief Description of the Drawings, Detailed Description of the Preferred Embodiments, Examples, Claims),
     including methods detecting B cells (e.g., see paragraph [0020] and Examples: paragraphs [0030]-[0052]).

    One of ordinary skill in the art at the time the invention was filed would have been motivated 
to select “comprising detecting a level of B-cell proliferation in a biological sample obtained from the individual” in methods of reducing autoantibody or alloantibody titers as well as reducing B cell proliferation / activation in treating subjects having certain autoimmune / inflammatory diseases, including rheumatoid arthritis, with anti-C1s antibodies as taught by the prior art as a whole.  

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     Applicant’s arguments have not been found persuasive.

8.  Claims 1, 5, 8-11, 14, 17, 18, 28-30, 36, 37, 39, 40 and 42 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 1-30 U.S. Patent No. 9,074,003 (1449; #US18),
     over claims 1-13 of U.S. Patent No. 9,074,004 (1449; #US19),
     over claims 1-46 of U.S. Patent No. 9,206,259 (1449; #US20) 
     over claims 1-41 of U.S. Patent No. 9,512,233 (1440; US21)
     over claims 1-13 of U.S. Patent No. 9,562,092 (1449; #US22)
     over 1-31 of U.S. Patent No. 9,562,106 (1449; #US23),
     and known complement-mediated / complement related diseases / disorders, including autoimmune / alloimmune diseases / disorders recited in the claims of the USSNs cited herein
     as taught by Tamburini et al. (US 2011/0002931) (see entire document, including paragraphs [0012], [0036], [132-165]) and 
    as taught by Rother et al. (US 2012/0225056) (1449; #46) (see entire document, including paragraphs [0019], [0026], [0036], [0046], [0053], [0054], [0076], [0196]-[0242].

     In contrast to applicant’s arguments based upon the recitation of “reducing the level of autoantibody or alloantibody titers or to reduce B cell proliferation  or activation in an individual in need thereof “giving life and meaning to the preamble’s statement of purpose”,
     the patented claims are clearly drawn to methods for treating complement-mediated diseases or disorders by administering anti-C1s antibodies encompassing reduction of autoantibody-mediated (antibody-induced) undesirable / deleterious effects .

     Tamburini et al. does teach methods for inhibiting terminal complement to subjects in need thereof   (e.g. see paragraphs [0032]-[0034], [0131], [0160]; Claim 32).

     Rother et al. does teach methods of treating a complement associated disorder, including subjects in need (e.g., paragraphs [0020], [0021], [0031], [0060], [0062], [0064], [0065]-[0077], [0195], [0230], [0231], [0233], [0249]; claims 2, 57, 62, 81).

     Although the claims differ in scope,
     the pending and the patent claims are drawn to methods of treating complement-mediated / complement-related diseases / disorder by administering the same or nearly the administration of same anti-C1s antibodies.

     Also, note that the instant claims drawn to methods of inhibiting activation of complement C1s / complement component C4 would anticipate or render obvious the patented claims drawn to the administration of anti-C1s antibodies.


     In turn, the instant and patented claims anticipate or render obvious one another.

     Also, note that CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisionalapplications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 

     Alternatively, applicant is invited to distinguish the instant claimed anti-C1s antibodies with inventor related U.S. Patents / USSNs cited above.

9.  Claims 1, 5, 8-11, 14, 17, 18, 28-30, 36, 37, 39, 40 and 42 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 16-37 of commonly assigned USSN 16/494,267,
     over claims 90-93, 95-11 of commonly assigned USSN 16/575,265 and
     over claims 24, 36-44 of commonly assigned USSN 16/898,908
     and known complement-mediated / complement related diseases / disorders, including autoimmune / alloimmune diseases / disorders recited in the claims of the USSNs cited herein
     as taught by Tamburini et al. (US 2011/0002931) (see entire document, including paragraphs [0012], [0036], [132-165]) and 
    as taught by Rother et al. (US 2012/0225056) (1449; #46) (see entire document, including paragraphs [0019], [0026], [0036], [0046], [0053], [0054], [0076], [0196]-[0242]

     In contrast to applicant’s arguments based upon the recitation of “reducing the level of autoantibody or alloantibody titers or to reduce B cell proliferation  or activation in an individual in need thereof “giving life and meaning to the preamble’s statement of purpose”,
     the patented claims are clearly drawn to methods for treating complement-mediated diseases or disorders by administering anti-C1s antibodies encompassing reduction of autoantibody-mediated (antibody-induced) undesirable / deleterious effects .

     In contrast to applicant’s arguments based upon the recitation of “reducing the level of autoantibody or alloantibody titers or to reduce B cell proliferation  or activation in an individual in need thereof “giving life and meaning to the preamble’s statement of purpose”,
     the patented claims are clearly drawn to methods for treating complement-mediated diseases or disorders by administering anti-C1s antibodies encompassing reduction of autoantibody-mediated (antibody-induced) undesirable / deleterious effects .

     Tamburini et al. does teach methods for inhibiting terminal complement to subjects in need thereof   (e.g. see paragraphs [0032]-[0034], [0131], [0160]; Claim 32).

     Rother et al. does teach methods of treating a complement associated disorder, including subjects in need (e.g., paragraphs [0020], [0021], [0031], [0060], [0062], [0064], [0065]-[0077], [0195], [0230], [0231], [0233], [0249]; claims 2, 57, 62, 81).


     Although the claims differ in scope,
     the pending and the patent claims are drawn to methods of treating complement-mediated / complement-related diseases / disorder by administering the same or nearly the administration of same anti-C1s antibodies that are clearly drawn to methods for treating complement-mediated diseases or disorders by administering anti-C1s antibodies encompassing reduction of autoantibody-mediated (antibody-induced) undesirable / deleterious effects for subjects in need.

     Also, note that the instant claims drawn to methods of inhibiting activation of complement C1s / complement component C4 would anticipate or render obvious the patented claims drawn to the administration of anti-C1s antibodies.

     In turn, the instant and patented claims anticipate or render obvious one another.

     Alternatively, applicant is invited to distinguish the instant claimed anti-C1s antibodies with inventor related U.S. Patents / USSNs cited above.

10.  No claim allowed.

11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    


/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 4, 2021